DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed September 26, 2022.  Claim 1 has been amended.  Claims 8 and 10 are cancelled.  Claims 1-3, 5-7, and 9 are pending and stand rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 does not add any additional limitation that is not disclosed in claim 1.  Namely, Claim 1 already discloses, " the overwrap material is configured to produce the secondary inhalable substance after production of the primary inhalable substance from the substrate material."  Applicant may cancel the claim, amend the claim to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App 20170055576A1 (hereinafter Beeson).
Regarding claim 1, Beeson discloses a smoking article with an aerosol generating portion and an overwrap material (Abstract).  Beeson discloses a substrate portion (Fig. 1, substrate element 85) that includes a substrate material (¶29) configured to generate one of a primary inhalable substance or a secondary inhalable substance upon application of heat thereupon by a heat source (Fig. 1, heat source 40), the substrate portion defining an outer surface (the outer surface of substrate 85).  Beeson discloses that the substrate element can include reconstituted tobacco material including processing aids, flavoring agents, and/or glycerin (¶29, ¶40, ¶42).  These are considered to be a primary inhalable substance or a secondary inhalable substance because they are different substances that will volatilize and be inhaled.  Beeson discloses yet another embodiment where there are aerosol generating segments (Fig. 5, aerosol-generating segment ¶46).  Beeson discloses additional embodiments where there are several components including a primary substrate (¶51). 
Beeson further discloses an overwrap material (Fig. 1, combination of wrapping material 90, outer layer 94, metal foil sheet 96, and overwrap material 118) configured to substantially surround the outer surface of the substrate portion (Fig 1, ¶30).
Beeson further discloses wherein the overwrap material comprises a plurality of layers comprising a three-layer laminate that includes an outer layer (Fig. 1, overwrap material 118), an inner layer (Fig. 1, metal foil sheet 96) positioned proximate an outer surface of the substrate material, and an intermediate layer (Fig. 1, outer layer 94) positioned between the outer layer and the inner layer.  The wrapping material 90 circumscribes the aerosol generating segment 61 and the substrate element 85 (Fig. 1, ¶29-¶30).  The wrapping material 90 may be tri-layer paper/foil/paper laminate (¶44-¶45).  As shown in Fig. 1 the metal foil sheet 96 (inner layer) is in direct contact with the aerosol substrate 85.   The overwrap material can include a laminated paper type material.  
Beeson further discloses wherein the inner layer of the overwrap material contains an aerosol generating component.  “Additionally, the metallic inner layer or surface 96 of the wrapping material/outer layer 94 of the aerosol-generating segment 61 can act as a carrier for aerosol-forming material, tobacco components and/or at least one flavoring agent.”  (¶40). This is considered to be a second inhalable substance.
Beeson further discloses wherein the inner layer of the overwrap material is in direct contact with the substrate material.  The inner layer (metal foil sheet 96) is shown in direct contact with the substrate material (substrate 85, Fig. 1, ¶30).  Beeson discloses that the use of a tri-laminate overwrap would improve the taste or sensory perception of the tobacco (¶33).  Beeson discloses that the overwrap material is further directed to the reduction, minimization, or elimination of scorching or charring of the outer wrapping material (¶64).
Beeson further discloses wherein the overwrap material is configured to produce the other of the primary inhalable substance or the second inhalable substance upon application of heat thereupon by the heat source the second inhalable substance occurring after production of the primary inhalable substance.  Beeson discloses that the overwrap is comprised of a tobacco paper/sheet with different rations of burley tobacco, oriental tobacco, or any other suitable type of tobacco or combinations thereof (¶34).  The overwrap portion 90 includes the second inhalable substance (aerosol former) as explained above (¶40).  Upon application of heat the substrate 85 produces a primary  inhalable substance (the tobacco). As the segment burns the primary inhalable substance in the substrate is produced first followed by the secondary substance contained in the overwrap (¶40).  This is a result of the materials chosen and their volatility when burning, but since as with the instant application the substrate contains tobacco and the wrap an aerosol former it is inherent  that the generation will be production of the substrate substance (primary inhalable substance) followed by the  overwrap substance (second inhalable substance).
Regarding the claim limitation, wherein in response to application of heat from an electrically generated heat source that heats from inside of the aerosol source member, the substrate portion is configured to produce the primary inhalable substance and the overwrap material is configured to produce the secondary inhalable substance, this is a recitation of the intended use of the claimed invention.  A recitation of intended must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the aerosol generating segment disclosed in Beeson is meets the structural limitation of the claims of the instant application and would produce inhalable substances in response to application of heat from an electrically generated heat source.  
Regarding claim 5, Beeson discloses Claim 1, as discussed above.  Beeson further discloses wherein the outer layer comprises a paper material, the intermediate layer comprises a foil material, and the inner layer comprises an aerosol generating material.  Beeson discloses the overwrap material can include a laminated paper type material.  As show in in Fig. 1, “Such a wrapping material 90 can be provided by a laminated paper/foil sheet, for example, comprised of an outer layer 94 of a paper-type material sheet and an inner layer 96 of a heat conductive metallic foil sheet.”  (Fig. 1, ¶30).  Beeson further discloses that the material can possibly be, “a paper/foil laminate or paper/foil/paper laminate”.  Beeson discloses that the use of a tri-laminate overwrap would improve the taste or sensory perception of the tobacco.  (¶44).  Beeson discloses that the tri-laminate may have an inner layer of tobacco paper.  Beeson further discloses that the overwrap material is further directed to the reduction, minimization, or elimination of scorching or charring of the outer wrapping material (¶64).  Beeson also points out that changing material of construction of the layers, altering their positions, and adding a layer (¶37, ¶39, ¶45, ¶64, ¶83).
Regarding Claim 6, Beeson discloses the aerosol source member of Claim 5 as discussed above.  Beeson further discloses wherein the aerosol generating material comprises a cast sheet containing a fibrous material.  Beeson discloses that the initial overwrap may have a cast sheet or extruded tobacco paper.  This paper layer may provide a tobacco flavor to the formed aerosol (¶45). Extruded tobacco paper is considered to be a fibrous material.
Regarding Claim 7, Beeson discloses aerosol source member of Claim 5 as discussed above.  Beeson further discloses wherein the aerosol generating material comprises a reconstituted tobacco sheet.  Beeson discloses that the initial overwrap may have a cast sheet or extruded tobacco paper (¶45).  The reconstituted tobacco sheets can be, “reconstituted sheets can be mixed with other cut fillers (i.e., a traditional cut filler tobacco, with or without an additional aerosol former) (i.e., a traditional cut filler tobacco, with or without an additional aerosol former),” cast and mixed with other fillers (¶50). 
Regarding Claim 9, Beeson discloses the aerosol source member of Claim 1 as discussed above.  Beeson further disclose wherein the overwrap material is configured to produce the secondary inhalable substance after production of the primary inhalable substance from the substrate material, as discussed above in the rejection of claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson.
Regarding Claim 2, Beeson discloses the aerosol source member of Claim 1 as discussed above.  Beeson may not explicitly disclose wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of 15approximately 2% - 20%.  
Beeson teaches that the substrate may comprise an aerosol former such as glycerin (Claim 7, ¶53).  Beeson teaches an embodiment wherein there is 20% glycerin (¶42, ¶48).  Beeson teaches that the mixture maybe loaded with 5% to 30% glycerin (¶51).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to incorporate wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 2% - 20%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Regarding Claim 3, Beeson discloses the aerosol source member of Claim 1 as discussed above.  Beeson may not explicitly disclose wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 20% - 40%.  
Beeson teaches that the substrate may comprise an aerosol former such as glycerin (Claim 7, ¶53).  Beeson teaches an embodiment wherein there is 20% glycerin (¶42, ¶48).  Beeson teaches that cast sheets containing 22% glycerin maybe be formed (¶50).  Beeson teaches another example where a tobacco containing mixture maybe loaded with 5% to 30% glycerin (¶51).  Beeson further teaches that cast sheet can be gathered on foil having an aerosol former applied thereto (¶55).  Beeson teaches that the aerosol-forming material can be incorporated into processed tobacco materials (¶59-¶60).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to incorporate wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 20% - 40%.  One of ordinary skill in the art would incorporate the aerosol former into processed tobacco materials including the paper of the over wrap.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
As discussed above the claim limitation of wherein in response to application of heat from an electrically generated heat source that heats from inside of the aerosol source member, the substrate portion is configured to produce the primary inhalable substance and the overwrap material is configured to produce the secondary inhalable substance, is a recitation of the intended use of the claimed invention.  A recitation of intended must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the aerosol generating segment disclosed in Beeson is meets the structural limitation of the claims of the instant application and would produce inhalable substances in response to application of heat from an electrically generated heat source.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747